UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-2257


STEPHEN F. BUZZELL; KIMBERLY B. BUZZELL,

                Plaintiffs - Appellants,

          v.

INTERNAL REVENUE SERVICE; ROB RICARDO,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:09-cv-00161-RLW)



Submitted:   August 25, 2010             Decided:   September 16, 2010


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen F. Buzzell, Kimberly B. Buzzell, Appellants Pro Se.
Anne E. Blaess, Melissa Briggs, Robert William Metzler, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Robert P.
McIntosh, Assistant United States Attorney, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen F. and Kimberly B. Buzzell appeal from the

district     court’s      order      dismissing      their    action     against     the

Internal Revenue Service in which they sought a declaration that

their    rights    were      violated      and     sought    to     enjoin   collection

activities      and   the     sale    of    their     real    property.         We   have

reviewed the record and find no reversible error.                        Accordingly,

we     affirm   for    the    reasons       stated     by    the     district    court.

Buzzell v. Internal Revenue Serv., No. 3:09-cv-00161-RLW (E.D.

Va. Sept. 2, 2009).          We deny the Buzzells’ “Motion for Relief in

the alternative Motion for Summary Judgment.”                        We dispense with

oral    argument      because       the    facts    and     legal    contentions     are

adequately      presented      in    the    materials       before     the   court   and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2